Citation Nr: 0809653	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability, to include neurological impairment secondary to a 
cervical spine disability.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Entitlement to an initial rating higher than 10 percent 
for a left ankle disability.

5.  Entitlement to an initial compensable rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987, from May 1988 to January 1992, and from March 1995 to 
May 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2002 and February 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims of entitlement to service 
connection for cervical spine, low back, right shoulder, left 
ankle, and hearing loss of the right ear disabilities.  In 
May 2006, the veteran testified before the Board at a hearing 
that was held at the RO.  In July 2006, the Board remanded 
the claims for additional development.  By an October 2007 
rating decision, the RO granted noncompensable service 
connection for a low back disability and granted service 
connection and awarded a 10 percent disability rating for a 
left ankle disability, each effective May 20, 2000.

The issues of entitlement to service connection for cervical 
spine and right shoulder disabilities, and of entitlement to 
increased initial ratings for left ankle and low back 
disabilities, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.



FINDING OF FACT

The veteran's current hearing loss of the right ear does not 
meet the criteria for consideration as a disability for VA 
purposes.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran contends that he has hearing loss of his right 
ear that is related to service.  

The veteran's service medical records show that on 
examination in December 1983, prior to entry into service, 
the veteran reported that he did not currently have and did 
not have a history of any ear problems, including difficulty 
hearing.  Audiometric examination at that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
15
20
25
15
15

The veteran's minimal hearing loss was not considered 
disabling and he was admitted for entry into service.

The veteran next underwent audiometric examination in April 
1986.  Audiometric examination at that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
15
15
20
5
10

On reenlistment examination in March 1988, audiometric 
testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
15
15
25
0
10

The veteran next underwent audiometric examination in 
December 1991.  At that time, his results, in pure tone 
thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
15
15
20
10
10

In October 1994, audiometric examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
15
15
20
10
10

After the veteran's duties were noted to have exposed him to 
hazardous noise, in March 1995 he underwent audiometric 
evaluation for the purpose of establishing a reference 
audiogram.  At that time, his results, in pure tone 
thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
0
LEFT
10
15
25
10
10

He was instructed to wear hearing protection.

In July 1995, the veteran underwent audiometric evaluation in 
connection with a physical associated with flight duty.  At 
that time, his results, in pure tone thresholds, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
0
LEFT
10
15
25
0
10

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he underwent hearing conservation evaluation 
in July 1995.  His results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
15
25
0
10

There was no significant threshold shift when compared to the 
reference audiogram.

The last record of audiometric examination in service is 
dated in July 1997.  At that time, the veteran's results, in 
pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
5
LEFT
10
15
20
5
10

The first post-service clinical record pertaining to hearing 
loss is dated in November 2002, when the veteran underwent VA 
audiological examination in conjunction with his claim for 
service connection.  At the time of the examination, the 
veteran reported an in-service history of noise exposure as a 
result of working on generators and as a result of duties as 
a parachute rigger.  He described most of his time in service 
as having been spent on the flight line or flying.  He 
additionally reported in-service noise exposure in the form 
of annual training during which he was exposed to noise 
associated with tanks, artillery blasts, and aircraft.  He 
stated that he had used hearing protection during service.  
He denied a post-service history of civilian or occupational 
noise exposure.

Audiometric testing at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
10
20
20
10
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  

The veteran again underwent VA audiometric examination in 
September 2006.  Audiometric testing at that time revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
15
LEFT
10
15
25
5
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  

There are no other post-service treatment records pertaining 
to complaints of hearing loss.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

In this case, on no occasion has audiological testing of the 
right ear revealed thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or more, 
or thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, while the veteran's speech 
recognition scores using the Maryland CNC Test were less than 
94 percent on VA examination in November 2002, this appears 
to have been a temporary fluctuation and not representative 
of disability as his speech recognition ability was 96 
percent on examination in September 2006.  There is only one 
reading below 94 percent, and the remainder, including those 
after that reading, were not below 94 percent.  Thus, the 
Board finds that his hearing loss of the right ear does not 
meet the criteria to qualify as a disability for VA purposes.  
38 C.F.R. § 3.385 (2007).  Accordingly, service connection 
for hearing loss of the right ear is not warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has hearing loss of the right ear 
to an extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The provisions of 38 C.F.R. § 3.385 prohibit the award of 
service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for hearing loss of the right ear must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, February 2005, 
and August 2006; a rating decision in February 2003; a 
statement of the case in March 2004; and supplemental 
statements of the case in December 2004 and October 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hearing loss of the right ear is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
cervical spine and right shoulder disabilities, and of 
entitlement to increased initial ratings for left ankle and 
low back disabilities.

Additional treatment records are outstanding.  In May 2006 
testimony before the Board, the veteran stated that he was 
receiving ongoing treatment for his low back and neck from a 
private chiropractor.  While an April 2004 letter from the 
veteran's chiropractor, indicating that the veteran had been 
diagnosed with degenerative changes of the lumbar and 
cervical portions of the spine, and with lumbar and cervical 
radiculitis, is of record, the associated treatment records 
have not yet been obtained.  As these records are pertinent 
to the veteran's claims for service connection for a cervical 
spine disability and for an increased initial rating for a 
low back disability, they are relevant and should be 
obtained.

Additionally, in May 2006 testimony before the Board, the 
veteran stated that he was receiving ongoing treatment for 
his neck, back, left ankle, and right shoulder problems at 
the VA facility in Tampa, Florida.  As the most recent 
clinical records of record are dated in August 2005, it 
appears that additional treatment records remain outstanding.  
Because these may include records that are pertinent to the 
veteran's claims, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

With respect to the veteran's claim for service connection 
for a cervical spine disability, on VA examination in 
September 2006 the examiner diagnosed the veteran with mild 
chronic cervical strain.  Although X-ray examination of the 
cervical spine revealed degenerative changes, the examiner 
determined that the veteran's cervical spine was 
"essentially normal."  Additionally, because the veteran's 
cervical spine was essentially normal, the examiner found 
that it was less likely than not that the veteran's current 
neck complaints were related to the trauma sustained in 
service as a result of numerous parachute jumps.  

Significantly, however, in an April 2004 letter from the 
veteran's chiropractor, the chiropractor noted that the 
veteran, in addition to degenerative changes of the cervical 
spine, also had cervical radiculitis.  Thus, it appears to 
the Board that the veteran's disability is greater than that 
contemplated by the VA examiner.  Because the examiner based 
his opinion that the veteran's cervical spine disability was 
unrelated to his active service upon the minimal severity of 
the veteran's current cervical spine disability, and it 
appears that the veteran's disability is greater than that 
contemplated by the VA examiner, it remains unclear to the 
Board whether the veteran's current cervical spine disability 
is related to the trauma sustained in service as a result of 
numerous parachute jumps.  Accordingly, the Board finds that 
a remand for an additional opinion is necessary in order to 
fairly address the merits of the veteran's claim.

Finally, with respect to the veteran's claim for service 
connection for a right shoulder disability, the Board finds 
that while the veteran has already been afforded a VA 
examination, no examiner has yet opined as to whether the 
veteran's right shoulder complaints are related to the 
neurological manifestations of his cervical spine disability.  
Because the relationship between his right shoulder 
complaints and his cervical spine disorder remains unclear, 
the Board finds that a remand for an opinion addressing this 
relationship is necessary in order to fairly decide the 
merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
facility in Tampa, Florida dated from 
August 2005 to the present. 

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records from the veteran's private 
chiropractor, Todd J. Cielo, at 3710 
West Euclid Avenue, Tampa, Florida, 
dated from May 2000 to the present. 

3.  After obtaining the above records, 
forward the veteran's claims file to a 
qualified physician for the purpose of 
obtaining an opinion as to whether it 
is as likely as not that the veteran's 
current cervical spine disability is 
related to his active service, and as 
to whether the veteran's right shoulder 
complaints are related to his cervical 
spine disability.  No further 
examination of the veteran is necessary 
unless the examiner determines 
otherwise.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's the veteran's current 
cervical spine disability is related to 
the trauma sustained in service as a 
result of numerous parachute jumps.  
The examiner should additionally render 
an opinion as to whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's right 
shoulder complaints are related to the 
neurological manifestations of the 
veteran's cervical spine disability.  
The examiner should also examine the 
veteran's left ankle and low back 
disabilities and report current 
findings.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.

4.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for cervical spine and right 
shoulder disabilities, and of 
entitlement to increased initial 
ratings for left ankle and low back 
disabilities.  If the decisions remain 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


